Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
Claims 1-20 are pending.  Claims 9-20 are withdrawn from consideration as being drawn to a non-elected invention.
Response to Amendment
The previous rejection of claims 1 and 4-8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yazami et al. (US2007/0077495) is maintained in view of applicant’s amendment.
The previous rejection of claims 1, 2, 4, 5, and 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu et al. (Int. J. Electrochem. Sci., 11 (2016) 6413 – 6422) is maintained in view of applicant’s amendment.
The previous rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu (US2010/0279103) is maintained in view of applicant’s amendment.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-8 are rejected 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yazami et al. (US2007/0077495).
Regarding claim 1, Yazami discloses composites comprising graphite fluoride and a polymer distributed throughout the graphite fluoride, wherein the composite has a polymer content less than about 8 % by weight of the composite (para 0032 and 0036).  The recitation of “wherein the composite is formed by contacting graphite fluoride with a monomer, and the contacting (1) reduces the fluoride content of the graphite fluoride and (2) forms the polymer” is a product-by-process limitation.  The law held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In re Marosi 710 F.2d 799,218 USPQ 289 (Fed. Cir. 1983). Furthermore, "because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also MPEP § 2113.  As stated above, the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Regarding claims 4 and 5, Yazami does not disclose the composite of claim 1, the composite has an IR spectra comprising a band as recited in the claims.  However, given that the composite of Yazami comprises of all the claimed elements within the claimed ranges, a person having an ordinary skill in the 
Regarding claim 6, Yazami discloses the composite of claim 1, wherein the composite has a C/F atomic ratio less than about 1/1.1, less than about 1/1, less than about 1/0.9, or less than about 1/0.85 (para 0031).
Regarding claim 7, Yazami discloses the composite of claim 6, wherein the composite has a C/F atomic ratio greater than about 1/0.7 (Table 2, example E; Table 3, CF1.08).
Regarding claim 8, Yazami discloses the composite of claim 1, wherein the composite has a polymer content less than about 5% by weight of the composite (para 0032 and 0036).
The reference is anticipated. The subject matter as a whole would also have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu et al. (Int. J. Electrochem. Sci., 11 (2016) 6413 – 6422, hereinafter Zhu).
x@PPy composite, abstract; cathode, page 6415, 2.3) comprising graphite fluoride and a polymer distributed throughout the graphite fluoride, wherein the composite has a polymer content less than about 8 % by weight of the composite (the mass ratios of CFx and pyrrole monomers, page 6415; The CFx@PPy composites were used as active cathode materials at 70 wt%).  The recitation of “wherein the composite is formed by contacting graphite fluoride with a monomer, and the contacting (1) reduces the fluoride content of the graphite fluoride and (2) forms the polymer” is a product-by-process limitation.  The law held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In re Marosi 710 F.2d 799,218 USPQ 289 (Fed. Cir. 1983). Furthermore, "because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also MPEP § 2113.   As stated above, the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Regarding claim 2, Zhu discloses the composite of claim 1, wherein the polymer comprises polypyrrole (abstract).
Regarding claims 4 and 5, Zhu does not disclose the composite of claim 1, the composite has an IR spectra comprising a band as recited in the claims.  However, given that the composite of Zhu 
Regarding claim 8, Zhu discloses the composite of claim 1, wherein the composite has a polymer content less than about 5% by weight of the composite (The CFx@PPy composites were used as active cathode materials at 70 wt%, page 6415).
The reference is anticipated. The subject matter as a whole would also have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu (US2010/0279103).
Regarding claim 1, Wu discloses composites (intermediate transfer member, para 0029) comprising graphite fluoride (polycarbon monofluoride CFx, para 0031) and a polymer distributed throughout the graphite fluoride (para 0040, polyaniline para 0048), wherein the composite has a polymer content less than about 8 % by weight of the composite (para 0048, polyaniline present in an amount of from about 3 to about 20 weight percent).  The recitation of “wherein the composite is formed by contacting graphite fluoride with a monomer, and the contacting (1) reduces the fluoride 
Regarding claims 2 and 3, Wu discloses the composite of claim 1, wherein the polymer comprises polyaniline (para 0048).
Regarding claims 4 and 5, Wu does not disclose the composite of claim 1, the composite has an IR spectra comprising a band as recited in the claims.  However, given that the composite of Wu comprises of all the claimed elements within the claimed ranges, a person having an ordinary skill in the art would reasonably expect the composite of Wu to have the claimed transmittance because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 
Regarding claim 6, Wu discloses the composite of claim 1, wherein the composite has a C/F atomic ratio less than about 1/1.1, less than about 1/1, less than about 1/0.9, or less than about 1/0.85 (para 0031).
Regarding claim 7, Yin discloses the composite of claim 6, wherein the C/F atomic ratio is greater than about 1/0.7 (para 0031).
Regarding claim 8, Wu discloses the composite of claim 1, wherein the composite has a polymer content less than about 5% by weight of the composite (para 0048, polyaniline present in an amount of from about 3 to about 20 weight percent).
The reference is anticipated.  The subject matter as a whole would also have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited art fails to teach the claimed composite is formed by contacting graphite fluoride with a monomer, and the contacting (1) reduces the fluorine content of the graphite fluoride and (2) forms the polymer.”   The Examiner respectfully disagrees with applicant’s argument.  The claims are directed to a product, a composite comprising graphite fluoride and a polymer distributed through the graphite fluoride (claim 1).  As stated above in the rejection, the recitation of 
Applicant further argues that Yazami merely provides that the “electrochemical devices” can include a “conductive diluent” and “subfluorinated graphite fluoride. The conductive diluent and graphite fluoride are “admixed’ with the binder to form the resulting composite.  Admixing will not yield the same composite as that “formed by contacting graphite fluoride with a monomer” as specified in amended claim 1.  The Examiner respectfully disagrees with applicant’s argument.  Yazami discloses a composition comprising graphite fluoride and about 1 to 5 wt% of a polymeric binder (para 0032).  The graphite fluoride is mixed with the binder (para 0036), therefore the binder must be distributed throughout the graphite fluoride as claimed.  Applicant does not provide any factual evidence as to why 
It should be noted that the features upon which applicant relies (using graphite fluoride as the catalyst, conductive carbon is formed by defluorination and this conductive carbon formation propagates into the grains) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 1-8 remain unpatentable for the reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

2/13/2021